11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Alonzo Ricardo Washington
Appellant
Vs.                   No. 11-02-00257-CR B Appeal from Palo Pinto County
State of Texas
Appellee
 
The trial court convicted appellant, upon his
plea of guilty, of delivery of cocaine. 
Pursuant to a plea bargain agreement, the trial court sentenced
appellant to confinement for 30 years on July 11, 2002.  On July 16, 2002, appellant filed a general
notice of appeal.  We dismiss the appeal
for want of jurisdiction.
On appeal, appellant contended that his
court-appointed attorney was acting unethically.  The appeal was abated, and the trial court was directed to
conduct a hearing to determine the appropriateness of the appeal and to hear appellant=s claims against counsel.  The trial court determined that appellant=s claims were without merit, that a guilty
plea was entered, that the plea bargain agreement was followed, and that no
permission to appeal was given.
Appellant=s general notice of appeal failed to invoke the jurisdiction of this
court under former TEX.R.APP.P. 25.2(b)(3), the rule in effect at the time
appellant perfected his appeal.  Cooper
v. State, 45 S.W.3d 77 (Tex.Cr.App.2001); State v. Riewe, 13 S.W.3d 408 
(Tex.Cr.App.2000).  The recent
amendments to the Texas Rules of Appellate Procedure do not effect the
jurisdictional requirements in effect in July of 2002.  Therefore, appellant has failed to invoke
the jurisdiction of this court, and the appeal is dismissed. 
 
January
16, 2003                                                                      PER
CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.